UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2012 Semiannual Report to Shareholders DWS Dreman Mid Cap Value Fund Contents 4 Performance Summary 8 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 25 Notes to Financial Statements 34 Information About Your Fund's Expenses 36 Summary of Management Fee Evaluation by Independent Fee Consultant 40 Account Management Resources 42 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary May 31, 2012 (Unaudited) Average Annual Total Returns as of 5/31/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year Life of Fund* Class A 1.50% -11.63% 13.18% -2.23% 2.91% Class B 0.99% -12.39% 12.26% -2.97% 2.17% Class C 1.05% -12.26% 12.29% -2.93% 2.19% Russell Midcap® Value Index+ 5.28% -6.36% 18.57% -1.41% 3.63% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -4.33% -16.71% 10.97% -3.38% 2.02% Class B (max 4.00% CDSC) -3.01% -15.01% 11.73% -3.15% 2.17% Class C (max 1.00% CDSC) 0.05% -12.26% 12.29% -2.93% 2.19% Russell Midcap® Value Index+ 5.28% -6.36% 18.57% -1.41% 3.63% No Sales Charges Class R 1.27% -11.85% 12.84% -2.52% 2.60% Class S 1.60% -11.46% 13.45% -1.93% 3.26% Institutional Class 1.62% -11.35% 13.51% -1.90% 3.33% Russell Midcap® Value Index+ 5.28% -6.36% 18.57% -1.41% 3.63% ‡ Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on August 2, 2005. The performance shown for the index is for the time period of July 31, 2005 through May 31, 2012, which is based on the performance period of the life of the Fund. Average Annual Total Returns as of 3/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund** Class A -0.52 % Class B -1.32 % Class C -1.26 % Russell Midcap® Value Index+ % Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -6.24 % Class B (max 4.00% CDSC) -4.28 % Class C (max 1.00% CDSC) -1.26 % Russell Midcap® Value Index+ % No Sales Charges Class R -0.68 % Class S -0.32 % Institutional Class -0.21 % Russell Midcap® Value Index+ % ** The Fund commenced operations on August 2, 2005. The performance shown for the index is for the time period of July 31, 2005 through March 31, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2012 are 1.43%, 2.26%, 2.16%, 6.35%, 1.19% and 1.10% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Dreman Mid Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on August 2, 2005. The performance shown for the index is for the time period of July 31, 2005 through May 31, 2012, which is based on the performance period of the life of the Fund. + Russell Midcap Value Index is an unmanaged index measuring the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 5/31/12 $ 11/30/11 $ Distribution Information: Six Months as of 5/31/12: Income Dividends $ Morningstar Rankings — Mid-Cap Value Funds Category as of 5/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 89 3-Year of 81 5-Year of 63 Class B 1-Year of 93 3-Year of 85 5-Year of 81 Class C 1-Year of 93 3-Year of 84 5-Year of 81 Class R 1-Year of 91 Class S 1-Year of 88 3-Year of 79 5-Year of 56 Institutional Class 1-Year of 86 3-Year of 78 5-Year of 55 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Management Team Mark Roach, Managing Director of Dreman Value Management, L.L.C. Lead Portfolio Manager of the fund. Joined the fund in 2006. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to that, Portfolio Manager at Vaughan Nelson Investment Management since 2002. • Over 19 years of investment industry experience. • BS, Baldwin Wallace College; MBA, University of Chicago. David N. Dreman, Chairman of Dreman Value Management, L.L.C. Portfolio Manager of the fund. Joined the fund in 2005. • Began investment career in 1957. • Founder, Dreman Value Management, L.L.C. E. Clifton Hoover, Jr., Chief Investment Officer and Managing Director of Dreman Value Management, L.L.C. Portfolio Manager of the fund. Joined the fund in 2009. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to joining Dreman Value Management, L.L.C., Managing Director and a Portfolio Manager at NFJ Investment Group since 1997. • Over 26 years of investment industry experience. • MS, Texas Tech University. Mario Tufano Associate Portfolio Manager of the fund. Joined the fund in 2010. • Joined Dreman Value Management, L.L.C. in 2007. • Prior to that, Associate Director and Equity Analyst at UBS Investment Bank. • Over 9 years of investment industry experience. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at May 31, 2012 (17.9% of Net Assets) 1. Dean Foods Co. Provider of dairy and specialty food products 2.1% 2. Fifth Third Bancorp. Provider of retail and commercial banking services 1.9% 3. Allstate Corp. Provides property-liability insurance as well as all types of insurance 1.9% 4. NCR Corp. Manufacturer of financial transaction machines and other products 1.8% 5. PartnerRe Ltd. Provides multi-line reinsurance to insurance companies 1.8% 6. SunTrust Banks, Inc. Bank holding company 1.8% 7. Duke Realty Corp. Owner and developer of industrial and retail properties 1.7% 8. Cardinal Health, Inc. Distributor of pharmaceutical-related products and services 1.7% 9. Yamana Gold, Inc. An intermediate gold producer with production, development stage and exploration properties 1.6% 10. Zimmer Holdings, Inc. Manufacturer and distributor of orthopedic reconstructive implants 1.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 40 for contact information. Investment Portfolio as of May 31, 2012 (Unaudited) Shares Value ($) Common Stocks 98.3% Consumer Discretionary 9.7% Auto Components 1.4% Lear Corp. Hotels, Restaurants & Leisure 1.5% Darden Restaurants, Inc. (a) Household Durables 1.4% Whirlpool Corp. Leisure Equipment & Products 1.5% Mattel, Inc. Multiline Retail 1.4% Big Lots, Inc.* Specialty Retail 2.5% Best Buy Co., Inc. (a) Staples, Inc. (a) Consumer Staples 6.4% Beverages 1.3% Molson Coors Brewing Co. "B" (a) Food Products 2.1% Dean Foods Co.* (a) Household Products 1.5% Energizer Holdings, Inc.* Tobacco 1.5% Lorillard, Inc. (a) Energy 7.7% Energy Equipment & Services 1.3% Ensco PLC "A" Oil, Gas & Consumable Fuels 6.4% Arch Coal, Inc. (a) Chesapeake Energy Corp. (a) Marathon Oil Corp. Nexen, Inc. Ultra Petroleum Corp.* (a) Valero Energy Corp. Financials 25.4% Capital Markets 3.1% Ameriprise Financial, Inc. Invesco Ltd. Commercial Banks 5.2% Comerica, Inc. (a) Fifth Third Bancorp. SunTrust Banks, Inc. Consumer Finance 0.8% Discover Financial Services Diversified Financial Services 1.5% The NASDAQ OMX Group, Inc.* Insurance 8.5% Allstate Corp. (a) Axis Capital Holdings Ltd. Hartford Financial Services Group, Inc. (a) Lincoln National Corp. (a) PartnerRe Ltd. Real Estate Investment Trusts 6.3% Duke Realty Corp. (REIT) Hospitality Properties Trust (REIT) (a) Mack-Cali Realty Corp. (REIT) Senior Housing Properties Trust (REIT) Health Care 6.4% Health Care Equipment & Supplies 1.7% Zimmer Holdings, Inc. Health Care Providers & Services 3.1% Cardinal Health, Inc. (a) CIGNA Corp. Life Sciences Tools & Services 1.6% Agilent Technologies, Inc. Industrials 13.7% Aerospace & Defense 2.8% L-3 Communications Holdings, Inc. (a) Northrop Grumman Corp. Commercial Services & Supplies 2.6% Pitney Bowes, Inc. (a) Waste Management, Inc. (a) Construction & Engineering 1.5% URS Corp. Electrical Equipment 1.4% General Cable Corp.* Machinery 2.6% Ingersoll-Rand PLC (a) Oshkosh Corp.* Road & Rail 2.8% Norfolk Southern Corp. Ryder System, Inc. Information Technology 16.4% Communications Equipment 1.5% Harris Corp. (a) Computers & Peripherals 3.0% Lexmark International, Inc. "A" (a) NCR Corp.* Electronic Equipment, Instruments & Components 1.3% Arrow Electronics, Inc.* IT Services 3.1% Computer Sciences Corp. Fiserv, Inc.* Western Union Co. Semiconductors & Semiconductor Equipment 2.9% Applied Materials, Inc. KLA-Tencor Corp. (a) Software 4.6% CA, Inc. Symantec Corp.* Synopsys, Inc.* Materials 8.3% Chemicals 1.6% Agrium, Inc. (a) Containers & Packaging 2.6% Owens-Illinois, Inc.* Rock-Tenn Co. "A" Metals & Mining 4.1% Kinross Gold Corp. Nucor Corp. (a) Yamana Gold, Inc. Utilities 4.3% Electric Utilities 2.7% American Electric Power Co., Inc. PPL Corp. (a) Multi-Utilities 1.6% Sempra Energy Total Common Stocks (Cost $183,138,596) Securities Lending Collateral 25.6% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $47,094,890) Cash Equivalents 1.7% Central Cash Management Fund, 0.14% (b) (Cost $3,029,862) % of Net Assets Value ($) Total Investment Portfolio (Cost $233,263,348)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $233,346,737. At May 31, 2012, net unrealized depreciation for all securities based on tax cost was $2,274,274. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $20,870,888 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $23,145,162. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at May 31, 2012 amounted to $45,940,838, which is 25.0% of net assets. (b)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
